Tltó opinion of the court was delivered by
Buchanan, J.'
If the plaintiff, at the time of taking the promissory note on which the suit is founded, knew that the mill-stories, which formed the consideration of the note, were defective; arid fraudulently concealed that defect from the defendant, the consideration wholly failed, and no suit could be sustained bn the note. Whetherthe plaintiff had or not a knowledge of the defect alleged, and concealed that knowledge from the defendant, was a question for the jury on the evidence, and the court could not *89'properly have instructed them, as prayed, that the. plain« tiff was entitled to recover.
áu»sheet affirmed.